Wihslow, O. J.
(dissenting). I fully agree with Mr. Justice Baehes. I think he states accurately the law a£ it is, or rather the law as it was before the decision of this ease.
If I could agree with my brethren of the majority that sec. 970, Stats., requires notice and hearing, I should have no doubt that the attempted removal'was wrongful because of the absence of sufficient notice and- hearing. I cannot, however, so construe sec. 970, for the reasons stated by Judge Baeiogs.
I wish to add a few words of a general nature. I am no worshiper of precedents. I have joined in the slaughter of precedents on numerous occasions and felt that I was rendering good service to the commonwealth. Nor do I attribute any special sanctity to decisions in which the opinions have come from my own hand.. If they be wrong in principle or have outworn their usefulness owing to changed conditions or increasing knowledge, let them have short shrift.
State ex rel. Jones v. Oates, 86 Wis. 634, 57 N. W. 296, and State ex rel. Starkweather v. Superior, 90 Wis. 612, 64 N. W. 304, are no more my progeny than they are the progeny of the entire court, except that I was chosen to cut and fit *318their verbal clothing. I shall have some difficulty in recognizing them in the future in the new garb in which they are henceforth to appear, but doubtless I shall become accustomed to the change. I confess that it had never occurred to me as possible that the Starkweather Case and the ease of Dullam v. Willson, 53 Mich. 392, 19 N. W. 112, could be harmonized. I should have said that it was impossible. However, one can hardly refuse to believe when confronted by the actual fact. The accomplishment of this remarkable result seems to demonstrate that the word “fail” is no more entitled to recognition in the lexicon of age than in the lexicon of youth.
The most serious infirmity in the decision in this case, as I regard it, is, not that it refuses to follow precedent, but that it is really a step backward — a signal to retreat rather than to advance. The present case is a case where a very important state office is at stake, but the principles decided apply as well to every ministerial officer however insignificant whose removal is provided for by a statute similar to sec. 970, and there are many of them. Every such officer is by this decision fortified and entrenched in his office. Proceedings to remove him on the part of his superior will be of little avail so far as immediate results are concerned. If he can persuade a court that he is acting in good faith, he can practically deny the power of his superior to remove him and remain in his office for months while the necessary slow processes of the law in circuit and supreme court are reaching a result. The arm of the superior officer will be rendered nerveless, and the man who is charged with responsibility for results will have practically no certain means of achieving results because unable to command efficient service from his subordinates. Such is not the genius of the democracy of today, much less of the democracy of the future. That democracy will unquestionably elect a few men as the heads of its various departments, and demand of them results. While *319making tbis demand it will perforce give those heads full power to remove subordinates. That democracy will cease to attempt the impossible task of electing every minor official by vote of the people, but will adopt the short ballot, elect a few men to the important positions, invest them with plenary authority over their subordinates, and demand in return efficiency of service in each department. The subordinate official entrenched in an office,from which he cannot be removed save by judicial trial will in my judgment disappear. The head of the department will be responsible to the people, the subordinate in the department will be responsible to the head. Thus the people will retain their power by retaining control of the head, not by attempting the impossible task of selecting fit occupants of all the subordinate governmental positions.
And so I say that this decision is a step backward; it tends to hamper the responsible heads of departments of the government; it seeks to return to the exploded idea that there is some private property right in an office, whereas the true idea is that it is simply an opportunity to serve the state.
The idea that some designing man will build up a despotism on the ruins of our liberties, if he be given the right of removal from office without notice or hearing, cannot be seriously entertained. There is no such danger in these days. It is the merest myth. The danger is rather that the responsible head of a governmental department will not have authority enough over his working force to perform the duties which the people have placed upon him and for the performance of which he is directly responsible. For this reason I regard the present decision as an unfortunate step in the wrong direction. I have no fear that it will have any very serious results ; the legislature can always provide in express' terms for removal without hearing, and doubtless will do so more and more as time goes on and the trpe theory of efficient government, becomes more fully understood.